FILED
                           NOT FOR PUBLICATION
                                                                             FEB 7 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-35708

              Plaintiff-Appellee,                D.C. Nos.    3:16-cv-01244-BR
                                                              3:14-cr-00152-BR-1
 v.

EULOS CEASAR KNIGHT,                             MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                     Argued and Submitted November 7, 2018
                                Portland, Oregon

Before: FERNANDEZ and IKUTA, Circuit Judges, and SESSIONS,** District
Judge.

      Eulos Ceasar Knight appeals the district court’s denial of his motion to

vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
      Even assuming that Knight was ineligible for a sentencing enhancement

under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1), in light of

Johnson v. United States, 135 S. Ct. 2551 (2015), Knight failed to show that the

potential for such an enhancement was “demonstrably made the basis for [his]

sentence.” United States v. Hill, — F.3d —, (9th Cir. 2019) (quoting United States

v. Vanderwerfhorst, 576 F.3d 929, 935–36 (9th Cir. 2009)). Pre-sentencing

discussions between the prosecutor and defense counsel about the potential for an

ACCA enhancement, and evidence that Knight considered the potential for an

ACCA enhancement in entering into his plea agreement, do not make it

“abundantly clear” that the district court relied on the potential ACCA

enhancement as the basis for its sentence. Hill, — F.3d at — (quoting Farrow v.

United States, 580 F.2d 1339, 1359 (9th Cir. 1978)). Because the district court did

not impose a sentence based on misinformation of a constitutional magnitude, we

reject Knight’s claim that his due process rights were violated and conclude he is

not entitled to a hearing on that claim.1

AFFIRMED.




      1
       Because Knight’s motion fails on the merits, we do not reach the
government’s argument that Knight’s motion is untimely. See United States v.
Hill, — F.3d — n.1 (9th Cir. 2019).
                                            2